DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Response to Amendment
The amendment of 06/10/2022 has been entered.
Disposition of claims: 
Claim 11 has been canceled.
Claims 1-10 and 12-20 are pending.
Claims 1 and 14 have been amended.
The amendments of claims 1 and 14 have overcome: 
the rejections of claims 1-10, 12-14, and 18-20 under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106674210 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Tang) in view of Li et al. (“Bipolar host materials for high-efficiency blue phosphorescent and delayed-fluorescence OLEDs”, J. Mater. Chem. C 2015, vol. 3, page 12529-12538, hereafter Li) and 
the rejections of claims 15-17 under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106674210 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Li et al. (“Bipolar host materials for high-efficiency blue phosphorescent and delayed-fluorescence OLEDs”, J. Mater. Chem. C 2015, vol. 3, page 12529-12538) as applied to claims 1-10, 12-13, and 18-20 above, further in view of Katakura et al. (US 2011/0006670, hereafter Katakura) and Lee et al. (US 2006/0103298 A1, hereafter Lee) set forth in the last Office Action. 
The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the paragraphs under “Claim Rejections under 35 U.S.C. § 103” of pages 32-34 of the reply filed 06/10/2022 regarding the rejections of claims 1-10, 12-14, and 18-20 under 35 U.S.C. 103 over Tang/Li and the rejections of claims 15-17 under 35 U.S.C. 103 over Tang/Li/Katakura/Lee set forth in the Office Action of 03/11/2022 have been considered. 
Applicant argues that Tang in view of Li does not teach or reasonably suggest the compounds of claim 1 and claims dependent thereon. 
The outstanding rejections have been withdrawn. However, the skeletal structure of the compounds of Tang (e.g. Compounds 43 or 44) are similar as the claimed compound. The only difference is that the claimed compound requires CN group at various positions of the phenyl groups at the position corresponding to R12 of Formula 1 of claim 1. The Examiner applies the other teaching reference which is different from Li to teach the benefits of the CN substitution at the claimed substitution positions. New grounds of rejections are applied.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1, hereafter Kim) in view of Fukuzaki et al. (US 2016/0079545 A1, hereafter Fukuzaki) and Lai et al. (“m -Indolocarbazole Derivative as a Universal Host Material for RGB and White Phosphorescent OLEDs”, Adv. Func. Mater. 2015, vol. 25, page 5548-5556, hereafter Lai).
Regarding claims 1-3, 5-10, 12-13, and 18-20, Kim discloses a condensed cyclic compound (Formulas 1, 2A(1) through 2D in [010]-[031]) used for an organic light emitting device ([042]-[046]).

    PNG
    media_image1.png
    315
    638
    media_image1.png
    Greyscale

In Formulas 1, 2A(1) through 2D, each X1 through X19 and X22 through X26 can be CR1 through CR19 and CR22 through CR26, respectively; R1 to R8, R11 to R19, R21 to R27 can be hydrogen, an amino group, a phenyl group substituted by an amino group; each of R22 to R26 is not a cyano group; a2 can be selected from an integer of 1 to 5; at least one of groups R27 in the number of a2 in Formula 2B is a cyano group; when each of X1 to X8 and X11 to X19 is not N, R41 to R43 can be each independently selected from Formulas 2A(1), 2B, 2C, 2D or hydrogen; and at least one selected from R41 to R43 can be a group of Formulas 2A(1), 2B, 2C, or 2D ([010]-[031]).
Kim exemplifies Compound 179 ([214]).

    PNG
    media_image2.png
    424
    625
    media_image2.png
    Greyscale

Kim exemplifies an organic light emitting device (Example 2 in Table 5; and [345]-[349]) comprising a first electrode (anode), a hole transport layer, an emission layer (Compound 179 as a host, CIM02 of Kim as a phosphorescent dopant), an electron transport layer, and a second electrode (cathode).
The carbazole group of the Compound 179 of Kim does not read on the limitation of Applicant’s Formula 2 of claim 1; however, Kim does teach the carbazole group can be further substituted by an amino group or a phenyl group substituted by an amino group (limitation of R1-R8 and R11-R19 in [015]-[018]).
Fukuzaki discloses a condensed cyclic compound (Formula (3) in [022]-[031]) comprising an indolocarbazole group (Formula (3a-1) in [025]; and Formula (1) in [044]-[051]) used for an organic light emitting device ([019]-[022]).
Fukuzaki teaches the structure of the indolocarbazole group (Formula (10), (10-2), (10-3) in [467]-[489]; and exemplifies a specific Compound 42 in [536]) as shown below (see the indolocarbazole group marked by a dashed circle).

    PNG
    media_image3.png
    290
    525
    media_image3.png
    Greyscale

Fukuzaki teaches that the indolocarbazole group (Formula (1) in [045]) is highly condensed and has more extended conjugation than carbazole such that electron injection property can be improved while the hole injection property is maintained, and the balance of electric charges in the organic light emitting device can be improved ([353]).
Lai teaches that indolocarbazole has large planar rigid conjugated structure such that it provides excellent hole transporting ability and outstanding morphological stability and thermal durability (page 5549, column 1, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound 179 of Kim by substituting the carbazole groups with N-phenyl indolocarbazole groups (i.e. the structure marked by a dashed circle in the figure of Compound 42 of Fukuzaki), as taught by Fukuzaki and Lai.
The motivation of doing so would have been to have 1) highly condensed and more extended conjugation than carbazole such that electron injection property can be improved while the hole injection property is maintained, and the balance of electric charges in the organic light emitting device can be improved based on the teaching of Fukuzaki, and 2) large planar rigid conjugated structure such that it provides excellent hole transporting ability and outstanding morphological stability and thermal durability based on the teaching of Lai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The modification provides the Compound of Kim as modified by Fukuzaki and Lai.

    PNG
    media_image4.png
    383
    605
    media_image4.png
    Greyscale

The condensed cyclic compound of Kim as modified by Fukuzaki and Lai has identical structure as Applicant’s Formula 1 of claim 1, wherein Ar11 is Formula 2; Ar12 is Formula 3A; A1 is a carbazole group; A2 to A4 are each a C5-C60 carbocyclic group or a C1-C60 heterocyclic group (benzene or indole); when Ar12 is a group represented by Formula 3A, then A1 is not a dibenzofuran group or a dibenzothiophene group; when Ar12 is a group represented by Formula 3A, then R11 to R14 is not Formula 4-1(5); when Ar12 is a group represented by Formula 3B and R12 is Formulas 4-2(2), 4-2(31), or 4-1(5), then the number of cyano groups in Formula 1 is 2, 3, 4, or 5; X21 is a single bond; X31 is a single bond; R11 to R13 are each hydrogen or a biphenyl group substituted by a cyano group; at least one selected from R11 to R13 is Formula 4-2(35) 
    PNG
    media_image5.png
    160
    85
    media_image5.png
    Greyscale
; R1 to R4 and R14 are each hydrogen; a1 to a4 are 0, meeting all the limitations of claims 1-3, 5-10, and 12-13.
The modification also provides the Organic light emitting device of Kim as modified by Fukuzaki and Lai comprising a first electrode (anode), a hole transport layer, an emission layer (Compound of Kim as modified by Fukuzaki and Lai as a host, CIM02 of Kim as a phosphorescent dopant), an electron transport layer, and a second electrode (cathode), meeting all the limitations of claims 18-20.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1) in view of Fukuzaki et al. (US 2016/0079545 A1) and Lai et al. (“m -Indolocarbazole Derivative as a Universal Host Material for RGB and White Phosphorescent OLEDs”, Adv. Func. Mater. 2015, vol. 25, page 5548-5556) as applied to claims 1-3, 5-10, 12-13, and 18-20 above, further in view of Katakura et al. (US 2011/0006670, hereafter Katakura) and Lee et al. (US 2006/0103298 A1, hereafter Lee).
Regarding claims 15-17, the condensed cyclic compound and the organic light emitting devices of Kim as modified by Fukuzaki and Lai read on all the features of claim 1, as outlined above.
The Organic light emitting device of Kim as modified by Fukuzaki and Lai comprises a first electrode (anode), a hole transport layer, an emission layer (Compound of Kim as modified by Fukuzaki and Lai as a host, CIM02 of Kim as a phosphorescent dopant), an electron transport layer, and a second electrode (cathode).
The emission layer material is composition comprising a first compound and a dopant. The composition does not include a second compound as required in claim 15.
Katakura discloses an organic light emitting device comprising a light emitting layer containing a phosphorescent dopant and a host compound represented by Formula (1) of Katakura ([023]-[024]).
Katakura exemplifies the host compound (Compound I-20 in [116]) used as the host material of light emitting layer of an organic light emitting device (Example I-4 in Table 1), as shown below.

    PNG
    media_image6.png
    258
    499
    media_image6.png
    Greyscale

Katakura teaches the host compound can be used with plurality of a known host compounds ([195]). 
Katakura teaches that it is possible to control the transfer of charges by making use of a plurality of host compounds, which results in high efficiency of an organic light emitting device. ([196]). Katakura further teaches the organic light emitting device of the invention provides low driving voltage, long emission lifetime ([022]).
Lee discloses organic light emitting device wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Kim as modified by Fukuzaki and Lai by adding a second host compound of Katakura (Compound I-20), as taught by Katakura and Lee.
The motivation of doing so would 1) control the transfer of charges, which results in high efficiency of an organic light emitting device comprising the compound based on the teaching of Katakura, and 2) provide the organic light emitting device with suppressed crystallization and high luminous efficiency, lifetime, and color purity, based on teaching of Lee.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Organic light emitting device of Kim as modified by Fukuzaki, Lai, Katakura, and Lee comprises a first electrode (anode), a hole transport layer, an emission layer, an electron transport layer, and a second electrode (cathode), wherein the emission layer comprises a first Compound of Kim as modified by Fukuzaki and Lai, a second Compound I-20 of Katakura, and a phosphorescent dopant of CIM02 of Kim.
The light emitting layer material comprising a first compound (Compound of Kim as modified by Fukuzaki and Lai) and a second compound (Compound I-20 of Katakura) is equated with a composition.
The Compound I-20 of Katakura has identical structure as Applicant’s Formula H-1 of claims 15-17, wherein L1 is a dibenzothiophenylene group; d1 is 1; Ar1 and Ar2 are Formula 11 in claim 16 (and Formula 11-7 in claim 17); CY1 and CY2 are a benzene group; A21 is a single bond; R60 and R70 are hydrogen; e1 and e2 are 0.
The composition of Kim as modified by Fukuzaki, Lai, Katakura, and Lee meets all the limitations of claims 15-17.

Claims 1-10, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106674210 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Tang) in view of Satoshi et al. (JP 2007/266598 A, a machine translated English version is referred to, hereafter Satoshi).
Regarding claims 1-10, 12-13, and 18-20, Tang discloses a condensed cyclic compound having a general structure (Formula (1) in [010] of the original document; pages 3-4 of the translated document).

    PNG
    media_image7.png
    157
    460
    media_image7.png
    Greyscale
, 
Wherein X can be O, S, Se; Ar1 can be phenyl and biphenyl; Ar2 can be a single bond; and R is represented by a carbazolyl group represented by formula (2) ([014] of the original document; paragraph 1-3, page 3 of the translated document).
Tang exemplifies Compound (44) ([034]), as shown below.

    PNG
    media_image8.png
    245
    449
    media_image8.png
    Greyscale

Tang teaches that the condensed cyclic compound can be used to make a light emitting layer of an organic light emitting device (“electroluminescent device” on page 5 paragraph 3).
Tang exemplifies an organic light-emitting device (“Device Example 1” on page 14, paragraphs 3 through the last paragraph) comprising a first electrode (“anode”, “ITO”), a second electrode (“cathode”, “Al”), and an emission layer comprising a host (Compound 5; “present invention”) and a phosphorescent dopant (Ir(ppy)3) disposed between the two electrodes.
Tang does not disclose a specific organic light-emitting device comprising the Compound (44) of Tang as the light emitting layer host material; however, Tang does teach and exemplifies the compound of invention by Tang can be used as a host material of an organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Tang by substituting Compound 5 of Tang with Compound (44) of Tang, as taught by Tang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host material of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound (44) of Tang would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The modification provides the Modified organic light emitting device of Tang comprising a first electrode (“anode”, “ITO”), a second electrode (“cathode”, “Al”), and an emission layer comprising a host (Compound (44) of Tang) and a phosphorescent dopant (Ir(ppy)3) disposed between the two electrodes.
The compound of Tang (Compound (44)) does not have a CN group on the biphenyl substituent which corresponds to R12 substituent group of Applicant’s Formula 1.
Satoshi discloses a compound comprising a phenyl group substituted by a cyano group at the ortho position (Formulas (I) and (II-b) in [005]-[008]), and used as a host material in combination of the phosphorescent material of an organic light emitting device ([004], [090]). 

    PNG
    media_image9.png
    239
    479
    media_image9.png
    Greyscale

In Formula (II-a) of Satoshi, R2-R10 can be hydrogen or a substituent ([008]). Satoshi exemplifies the substituents ([036]-[042]) including phenyl ([037]), phenyloxy ([037]), phenylthiol ([040]), a cyano group ([042]), heterocyclic group such as carbazole ([042]; compounds (94), (102), and (103)). Satoshi further teaches that the substituents can be further substituted and can form a fused ring ([042]).
A dibenzothiophene is encompassed by the optional substituent groups of Satoshi because 1) dibenzothiophene is phenyl substituted by a phenylthiol group wherein the two phenyls form a fused ring of thiophene, and 2) dibenzothiophene is an exemplified as shown in Compound (96) ([068]). Similarly a dibenzofuran is encompassed by the optional substituent groups of Satoshi because dibenzofuran is equated with phenyl substituted by a phenyloxy group wherein the two phenyls form a fused ring of furan. A benzofurocarbazole is encompassed by the optional substituent groups of Satoshi because benzofurocarbazole is equated with carbazole substituted by a phenyloxy group wherein the benzene ring of the phenyloxy group is fused to the benzene ring of carbazole to form a fused benzofuran structure.
Satoshi teaches a cyano group is a strong electron withdrawing substituent and is effective for lowering the LUMO energy and increasing the electron affinity ([001]). Satoshi further teaches the compound having a structure wherein an aromatic ring or heteroaromatic ring is substituted by a cyano group at the ortho position and used as the host for the phosphorescent dopant of the light emitting layer of an organic light emitting device provides low driving voltage and high durability ([003]-[004], and [090]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Tang (Compound (44)) by substituting a CN group at the ortho position of the benzene ring which is located at the meta position of the benzofurocarbazole unit (marked by an arrow in the figure of Compound (44) of Tang above), based on teaching of Satoshi.
The motivation of doing so would have been to lower the LUMO energy and increase the electron affinity and provide the organic light emitting device comprising the compound as the light emitting layer host with low driving voltage and high durability based on the teaching of Satoshi.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant compound has the following structure. 

    PNG
    media_image10.png
    429
    580
    media_image10.png
    Greyscale

The condensed cyclic compound of Tang as modified by Satoshi has identical structure as Applicant’s Formula 1 of claim 1, wherein Ar11 is Formula 2; Ar12 is Formula 3B; A1 is dibenzofuran group; A2 to A4 are each a C5-C60 carbocyclic group (benzene); when Ar12 is a group represented by Formula 3A, then A1 is not a dibenzofuran group or a dibenzothiophene group; when Ar12 is a group represented by Formula 3A, then R11 to R14 is not Formula 4-1(5); when Ar12 is a group represented by Formula 3B and R12 is Formula 4-2(2), 4-2(31), or 4-1(5), then the number of cyano groups in Formula 1 is 2, 3, 4, or 5; X21 is a single bond; X31 is a single bond; X32 is O; R11 and R13 are each hydrogen; at least one selected from R11 to R13 is Formula 4-2(60) 
    PNG
    media_image11.png
    143
    116
    media_image11.png
    Greyscale
; R1 to R4 and R14 are each hydrogen; a1 to a4 are 0, meeting all the limitations of claims 1-10 and 12-13.
The modification also provides the Organic light emitting device of Tang as modified by Satoshi comprising a first electrode (“anode”, “ITO”), a second electrode (“cathode”, “Al”), and an emission layer comprising a host (Compound of Tang as modified by Satoshi) and a phosphorescent dopant (Ir(ppy)3) disposed between the two electrodes, meeting all the limitations of claims 18-20.
Regarding claim 14, the Compound of Tang as modified by Satoshi has similar structure as Applicant’s Compound 313 of claim 14 (see the figure below). 

    PNG
    media_image12.png
    407
    676
    media_image12.png
    Greyscale

The only difference between the Compound of Tang as modified by Satoshi and Applicant’s Compound 313 is that the dibenzofuranyl group bonds to the central trivalent benzene ring through the substitution position 1 of the dibenzofuranyl group in Compound of Tang as modified by Satoshi, while that bond is made through substitution position 2 of the dibenzofuran group of Applicant’s Compound 313, respectively. Therefore, the condensed cyclic compound of Tang as modified by Satoshi is one of position isomers of Applicant’s Compound 313.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound of Tang as modified by Satoshi by changing the bonding position between the central trivalent benzene ring and the dibenzofuranyl group from substitution position 1 to position 2 of the dibenzofuranyl group. The resultant compounds have identical structure as Applicant’s Compounds 313 and would represent the position isomer of the Compound of Tang as modified by Satoshi. One of ordinary skill in the art would expect that condensed cyclic compounds having each respective structure would act in similar manner. The position isomer of the Compound of Tang as modified by Satoshi reads on all the limitations of claim 14.
 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106674210 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Satoshi et al. (JP 2007/266598 A, a machine translated English version is referred to), as applied to claims 1-10, 12-13, and 18-20 above, further in view of Katakura et al. (US 2011/0006670) and Lee et al. (US 2006/0103298 A1).
Regarding claims 15-17, the condensed cyclic compounds and the organic light emitting devices of Tang as modified by Satoshi read on all the features of claim 1, as outlined above.
The devices comprise a first electrode (ITO), a second electrode (Al), and an emission layer comprising a first compound (Compound of Tang as modified by Satoshi) as a host and Ir(ppy)3 as a phosphorescent dopant disposed between the two electrodes.
The emission layer material is composition comprising a first compound and a dopant. The composition does not include a second compound as claimed in claim 15.
Katakura discloses an organic light emitting device comprising a light emitting layer containing a phosphorescent dopant and a host compound represented by Formula (1) of Katakura ([023]-[024]).
Katakura exemplifies the host compound (Compound I-20 in [116]) used as the host material of light emitting layer of an organic light emitting device (Example I-4 in Table 1), as shown below.

    PNG
    media_image6.png
    258
    499
    media_image6.png
    Greyscale

Katakura teaches the host compound can be used with plurality of a known host compounds ([195]). 
Katakura teaches that it is possible to control the transfer of charges by making use of a plurality of host compounds, which results in high efficiency of an organic light emitting device. ([196]). Katakura further teaches the organic light emitting device of the invention provides low driving voltage, long emission lifetime ([022]).
Lee discloses organic light emitting device wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Tang as modified by Satoshi by adding a second host compound of Katakura (Compound I-20), as taught by Katakura and Lee.
The motivation of doing so would 1) control the transfer of charges, which results in high efficiency of an organic light emitting device comprising the compound based on the teaching of Katakura, and 2) provide the organic light emitting device with suppressed crystallization and high luminous efficiency, lifetime, and color purity, based on teaching of Lee.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device comprise a first electrode (ITO), a second electrode (Al), and an emission layer comprising a first compound (Compound of Tang as modified by Satoshi), a second compound (Compound I-20 of Katakura), and a phosphorescent dopant of Ir(ppy)3 disposed between the two electrodes, meeting all the limitations of claims 18-20.
The light emitting layer material comprising a first compound (Compound of Tang as modified by Satoshi) and a second compound (Compound I-20 of Katakura) is equated with a composition.
The Compound I-20 of Katakura has identical structure as Applicant’s Formula H-1 of claims 15-17, wherein L1 is a dibenzothiophenylene group; d1 is 1; Ar1 and Ar2 are Formula 11 in claim 16 (and Formula 11-7 in claim 17); CY1 and CY2 are a benzene group; A21 is a single bond; R60 and R70 are hydrogen; e1 and e2 are 0.
The composition of Tang as modified by Li, Katakura, and Lee (1) meets all the limitations of claims 15-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786